Beotles, J.
1. The title of the holder of a note can not be inquired into, unless it is necessary for the protection of the defendant, or to let in defenses which he seeks to make. Civil Code, § 4290. The defendant in this case, in his answer to the suit on the promissory notes, denied generally the indebtedness alleged in the petition; and, nowhere having set up a legal defense, his denial was in effect a plea of the general issue, and was properly stricken on demurrer. Johnson v. Cobb, 100 Ga. 139 (28 S. E. 72).
2. Section 5034 of the Civil Code provides that “In all eases where' the defendant desires to make a defense by plea or otherwise, he shall therein distinctly answer each paragraph of plaintiff’s petition, and shall not file a mere general denial, commonly known as the plea of ‘ general issue.’ ” The defendant in this case not having complied with this provision of the code, his answer was properly stricken, on demurrer.
3. The answer and plea of the defendant having been stricken by the court, and no amendment thereto having been offered, there was no defense to the suit, and the verdict for the principal, interest, and attorneys’ fees sued for was not erroneous. Judgment affirmed.